Eawcett, J.,
dissenting.
The majority opinion ignores a number of important and, to my mind, controlling questions presented in the record and fully argued in the briefs and at the bar.
The case was tried upon a stipulation of facts, from which it appears that respondent has been performing the duties of police judge for many years, having been elected and re-elected from time to time at city elections held in the spring; his last election being on April 4, 1911. Under that election he qualified two days later and entered upon the discharge of his duties. On April 8, 1911, the legislature passed, with an emergency clause, an act relating to police magistrates. Laws 1911, ch. 23. At the general election in November, 1911, one Willis L. Hand received a majority of the votes cast for police magistrate, was declared elected, filed his bond and oath, and demanded the office, which respondent refused to deliver.
It is stated in the brief of respondent: “The legal questions involved in this case are the same as those involved in the case of the State, ex rel. Benson, v. Mayor and Council of City of Hastings, 91 Neb. 304.” The decision in that case is then vigorously assailed by respondent. We there, without division, held.: “The office of police magistrate being a constitutional office, and the constitution having fixed the time when such officer shall be elected, the time when, after election, he shall enter upon his term of office, and the duration of such term, the requirements of the constitution in those particulars must be complied with; and any attempt on the part of the legislature to provide for the election of such officers in any other manner or at any other times than fixed by the constitution is void.” For our reasons in so holding, reference is made to the opinion in that case. Further consideration of the questions there decided leaves the writer still of the opinion that the decision was right, and that it should be adhered to.
The majority opinion errs when it states that “the court *237had no opportunity to correct its former opinion.” The final disposition of that case will be found in a per curiam order reported in 91 Neb. 852, as follows: “This cause was argued and submitted, and in due time a decision was rendered. The opinion is reported, write, p. 304. A motion and briefs for rehearing were filed, and, upon further reflection and examination, some of the members - of the court became doubtful of the correctness of the decision, and argument was ordered upon the motion for rehearing. When the cause was called for hearing, it was shown that the respondents had complied with the commands of the alternative writ of mandamus in all things and no rights could be protected or enforced by any further hearing. The motion for rehearing is overruled.” The fact that the parties to that action had settled their differences and complied with the judgment of the district court could not prevent us from correcting our decision, if wrong. In justice to the district judges throughout the state, it was our duty to have done so. Not having made any correction, our judgment in that case stood in full force and effect, and was binding upon the trial courts of the state. The learned judge of the district court for Buffalo county undoubtedly took that view of the matter. We have, then, this situation: In State v. Mayor we affirmed the judgment of the district court for Adams county. The district court for Buffalo county followed our judgment. We now reverse its judgment. Our own former holding and the holdings of two district courts, one of them based upon our holding, are swept aside by a divided court. And yet some say that the law is an exact science. I have always insisted and still hold that decisions of this court should not be set aside by a “majority vote” of the court as subsequently constituted. I am all the more insistent upon that point because the attention of the court was called to the alleged error in the former decision, while the case in which it was rendered was still before it and might have been corrected, if wrong, before the decision became final, and binding upon the trial courts of the state.
*238Barnes, J., concurs in above dissent;